As filed with the Securities and Exchange Commission on October 8, 2009 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RUBY TUESDAY, INC. (Exact Name of Registrant as Specified in its Charter) GEORGIA 63-0475239 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) , MARYVILLE, TENNESSEE (Address of Principal Executive Offices) (Zip Code) RUBY TUESDAY, INC. 2 (Full Title of the Plan) Scarlett May, Esq.
